Citation Nr: 1219462	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-49 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to service connection for impaired glucose tolerance and/or diabetes mellitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for residuals of a back injury.

7.  Entitlement to an initial disability rating for post-traumatic stress disorder (PTSD) greater than 30 percent from November 26, 2007 to January 26, 2009, and to a disability rating greater than 50 percent from January 27, 2009.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 RO decision.  In May 2011, the Veteran and his wife presented sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge.

Subsequent to the hearing, the Veteran has submitted several additional pieces of evidence, including private medical reports, a statement from his treating VA psychiatrist, and several relevant news articles of interest.  He also executed a waiver of initial RO review as to these new submissions.  Therefore, the Board may review and rely upon this new evidence without prejudice to the Veteran.  

In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court also held that when entitlement to a total disability rating based upon individual unemployability is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the Veteran asserts that his PTSD precludes employment and has submitted evidence pertinent to this point.  For these reasons, the Board has included the issue of entitlement to a total disability rating based upon individual unemployability on the title page of this decision.  Furthermore, under Rice and in light of the conclusion reached below, the Board finds that no prejudice accrues to the Veteran by the Board's treatment of this matter in the first instance.

The issue of entitlement to service connection for residuals of a back injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Current bilateral hearing loss and tinnitus are related to acoustic trauma sustained during service.

2.  Skin cancer was not initially manifest during service or for many years after service; no other relationship to service is shown.

3.  Impaired glucose tolerance or diabetes mellitus was not initially manifest during service or for many years after service; no other relationship to service is shown.

4.  Hypertension was not initially manifest during service or for many years after service; no other relationship to service is shown.

5.  From November 2007 to the present, the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, and inability to establish and maintain effective relationships.

6.  The Veteran is unable to secure and follow a substantially gainful occupation by reason of his PTSD.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Service connection for skin cancer is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Service connection for impaired glucose tolerance and/or diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  A disability rating of 70 percent but no greater is warranted for PTSD from November 2007 to the present.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2011).

6.  A total disability rating based upon individual unemployability due to service-connected disability is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was informed of these elements with regard to his original claims for service connection in a letter of January 2008, prior to the initial adjudication of the claims.  

In Dingess, the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 491.  Therefore, no further notice to the veteran of the evidence necessary to support a higher initial rating for PTSD is required.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate with regard to the issues decided herein.  The examination reports relied upon herein were predicated on a review of the claims folder and the relevant medical records contained therein; contain a description of the history of the disability(ies) at issue; document and consider the Veteran's complaints and symptoms.  The examiners considered all of the available pertinent evidence of record, and provided a rationale for the opinions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran's VA medical records reflect that he receives "Social Security."  It is unclear whether this is a disability benefit or a retirement benefit.  Normally when a Veteran is receiving disability benefits from the Social Security Administration (SSA), the VA has a duty to consider the same evidence considered by that agency in making any decision regarding entitlement to VA benefits, especially when unemployability is a factor in the Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  However, in this case, given the outcome reached below, the Board holds that obtaining the Veteran's SSA records would simply delay adjudication of his appeal unnecessarily.  

VA medical records, some service treatment records, some private medical records, VA examination reports, and VA medical opinions have been obtained and reviewed in support of the Veteran's claims.  The Veteran has presented written statements in support of his claims and he has availed himself of the opportunity to appear during a personal hearing on appeal.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Governing laws and regulations

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When a chronic disease such as hypertension, diabetes mellitus, or an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Regulations pertaining to Agent Orange exposure, including all herbicides used in Vietnam, provide that if a veteran served on active duty in Vietnam during the Vietnam era, the veteran is presumed to have been exposed to Agent Orange or similar herbicides.  38 C.F.R. § 3.307.  These regulations also stipulate the diseases, for which service connection may be presumed due to an association with exposure to herbicide agents.  Diabetes mellitus, ischemic heart disease, and certain defined types of soft-tissue sarcoma are covered by the presumption.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in Section 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  38 C.F.R. § 3.307(d).  

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original or an increased rating, it is presumed that the veteran seeks the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Because this appeal for an initial increased rating has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period, from November 2007, the effective date of the grant of service connection for PTSD, until the present.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Under the governing regulatory criteria, mental disorders are rated under a "General Rating Formula for Mental Disorders".  38 C.F.R. § 4.130.  The pertinent provisions of the General Formula are as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  [100 percent]  38 C.F.R. § 4.130, Diagnostic Code 9411.

The "such symptoms as" language of the diagnostic codes listed above means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  Alternatively, a total disability rating for compensation based on unemployability may be assigned to a Veteran who is unable to secure and follow a substantially gainful occupation by reason of his/her service-connected disabilities.  The Veteran's employment history, educational and vocational attainment as well as his particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Bilateral hearing loss and tinnitus

Available service personnel records reflect that the Veteran spent the majority of his active service time aboard the USS Ticonderoga, supporting a Navy attack squadron.  His DD Form 214 reflects that he was involved in aviation maintenance.  During the May 2011 hearing, the Veteran testified that his duties required him to be on the flight deck.  Although he wore hearing protection, he described it as merely "several pieces of plastic and a helmet."  The Board finds that this evidence amply supports the Veteran's contention that he was exposed to acoustic trauma throughout the course of his service aboard the Ticonderoga.  

Although the Veteran's service treatment reports do not document a diminishment in his hearing acuity, the Board observes that the general medical examination conducted in conjunction with his discharge from service did not include audiometric testing.  Rather, the outdated "whisper voice" test was used to verify that his hearing acuity was within normal limits at that time.  Thus, the fact that the Veteran's whisper voice test was normal does not necessarily indicate that his hearing acuity was entirely within normal limits at that point.  

The next evidence of record pertaining to the Veteran's hearing acuity consists of the report of a private audiological evaluation conducted in January 2008.  At that time, the Veteran reported a history of aircraft and engine noise exposure during his Vietnam service.  There was no history of ototoxic medication, ear infection, ear surgery, ear trauma, or familial hearing loss.  Audiometric testing at that time was interpreted as showing moderate sensorineural hearing loss in the right ear with fair word recognition, and mild-to-moderate sensorineural hearing loss in the left ear with excellent word recognition.  The audiologist rendered diagnoses of asymmetric sensorineural hearing loss and of noise-induced hearing loss.  

A July 2008 VA audiologic examination was conducted pursuant to the instant claim for service connection.  The report of this examination reflects that the Veteran reported no post-service noise exposure, as he was a bus driver for eight years and then a supervisor until his retirement.  Audiometric testing yielded puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
35
45
LEFT
20
30
30
30
40

The average decibel threshold in the right ear was 33.75, and the average in the left ear was 32.5.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 86 percent in the left ear; however, the examiner commented that the word recognition scores were not reliable and should not be used for rating purposes.  No explanation for this conclusion was given, however.  The examiner rendered a diagnosis of bilateral mild to moderate sensorineural hearing loss with good word recognition.  In the opinion portion of the report, the examiner opined that the Veteran's audiometric configuration was not consistent with noise-induced hearing loss but was consistent with normal aging.  She noted that the Veteran had normal auditory thresholds at entrance and separation.  She also noted that tinnitus onset was not documented and there is no audiological basis for the tinnitus, while there are multiple etiologies for tinnitus generally.  She did not render an opinion as to whether the acoustic trauma in service might have aggravated or accelerated the hearing loss due to normal aging.  

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 200, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Because the Veteran's recent audiometric test results meet these criteria, a current disability involving hearing loss is established.  

The report of a 2009 VA primary care visit reflects the Veteran's report that his hearing had been getting worse.  During the May 2011 hearing, the Veteran testified that he initially noticed his hearing loss and tinnitus during service.

Thus, the evidence of records establishes acoustic trauma during service and current disability involving hearing loss and tinnitus.  The evidence as to a medical nexus is murkier, with the private medical report tending to support a nexus and the VA opinion against a nexus to service.  In reviewing the evidence, however, the Board observes that although the VA examiner reviewed the Veteran's service treatment records, and noted the Veteran's normal auditory thresholds, she did not comment upon the fact that the discharge examination involved a whispered voice test only, and did not therefore note the significance of this less accurate test.  Upon a longitudinal review of the evidence of record, the Board finds that the evidence supports a conclusion that the Veteran's hearing loss and tinnitus are related to noise exposure during service.  In reaching this conclusion, the Board relies upon the facts that the Veteran did not have significant post-service noise exposure, that he had no other risk factors for hearing loss or tinnitus, the conclusion of the private audiologist that he had noise-induced hearing loss, and not least, upon his own sworn testimony that he initially noticed his hearing loss and tinnitus during service.  Upon balance, therefore, the evidence supports the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  The appeal is therefore granted.


Skin cancer and impaired glucose tolerance and/or diabetes mellitus

These two disabilities share the common elements of not having been present during service or within one year of service, but having developed many years after service.  They also are potentially presumptive diseases as defined by the laws and regulations pertaining to herbicide exposure for Veterans who served in Vietnam.  38 U.S.C.A. §§ 1112, 1116; 38 C.F.R. §§ 3.307, 3.309.  It is important to clarify that VA limits the presumption of herbicide exposure to Veterans who served on the ground or on the inland waterways of Vietnam, and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  This limitation has been upheld by the court system.  Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008).

In a December 2009 phone call, the Veteran explained that he had served in blue water off the shore of Vietnam only, and that he was not claiming service connection based upon land service.  There is no other indication in the record tending to show that the USS Ticonderoga entered brown water or that the Veteran left the ship to set foot on land in Vietnam.  However, during the hearing on appeal, his representative asserted that the Veteran's disabilities were likely caused by exposure to herbicides as the Veteran had been responsible for cleaning and decontaminating aircraft which had flown over land conducting bombing missions in Vietnam and had themselves been sprayed with herbicides.  The representative therefore urged the Board to apply the herbicide presumptions given the Veteran's particular circumstances.

Claims based on statements that exposure occurred because herbicides were stored or transported on the Veteran's ship, or that the Veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure.  The Army and Joint Services Records Research Center (JSRRC) research efforts have been unable to provide evidence supporting such claims of shipboard herbicide exposure.  See VA Manual M21-1MR at IV.ii.2.C.10.l; Training Letter 10-06, September 9, 2010, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era.  

The Board notes that the Veteran's representative has submitted articles about legislative initiatives to extend the herbicide presumptions to blue water Veterans as well as land-based and brown water Veterans.  However, such legislative initiatives do not reflect the current state of the law.  The VA and the Board are bound by the laws currently in force as passed by the United States Congress and signed by the President.

For purposes of completeness, the Board observes that the Veteran does not have a current diagnosis indicative of skin cancer.  The report of an August 2009 VA dermatology consultation reveals seborrheic keratoses on his forehead and chest, and benign nevi on his left scalp.  Thus, there can be no valid claim for service connection for skin cancer.  Brammer.  No indication of any skin problems is found in his service treatment records or for many years after service, and no other connection to service is shown.  Thus, service connection for skin cancer or other skin problem is not warranted.  

The medical evidence of record does not reflect a diagnosis of diabetes, although the Veteran and his wife testified as to recent test results which might be indicative of the disease.  Again, for purposes of completeness, it is important to note that regardless of the Veteran's current diabetes status, whether he is pre-diabetic, or has developed full-blown diabetes, no connection to service is shown.  Absent a diagnosis indicative of disability involving diabetes, there can be no valid claim for service connection.  Brammer.  However, given that there is no indication of diabetes during service or for many years after, and that no other connection to service is shown, there is no basis for a grant of service connection for diabetes.  

Hypertension

The Veteran's heart and vascular system were deemed to have been normal upon clinical examination concurrent with his discharge from service.  His service treatment records do not reflect a diagnosis of hypertension, or indeed any comments indicative of hypertension.  There are no medical records reflecting his physical status for many years after service.  The Veteran had a myocardial infarction in 2002, and his recent medical records reflect that hypertension is a current disability.  However, there is no medical evidence indicating that hypertension developed within one year of his discharge from service, or tending to show any other connection to service.  In such a situation, the preponderance of the evidence is against the claim for service connection and the appeal must be denied.


Lay Evidence

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

To the extent that the Veteran asserts that there is a medical nexus between a skin disorder, impaired glucose tolerance/diabetes mellitus, and hypertension, and his military service, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. at 494-5; see also 38 C.F.R. §3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, to the extent that any issue of continuity of symptomatology is raised, competent medical evidence is still required to relate a current disorder to that continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 301-302 (1999).  Here, the most probative medical evidence fails to convincingly link any current claimed disorder to any such complaints. 

An initial disability rating for PTSD greater than 30 percent from November 2007 to January 2009 and a disability rating greater than 50 percent subsequent to January 2009, to include consideration of a total disability rating based upon individual unemployability

Service connection for PTSD was granted effective in November 2007, reflecting the date his claim for service connection was received.  A 30 percent disability rating was assigned based upon VA medical evidence.  The disability rating was increased to 50 percent effective in January 2009, based upon VA treatment records showing increased symptomatology.  As this grant does not represent a complete grant of the benefits sought on appeal, the Board will consider whether a higher disability rating is warranted.  AB v. Brown, 6 Vet. App. 35 (1993).  In any case, the Veteran contends that a 100 percent disability rating is warranted, as he claims he is totally disabled by his PTSD.  

The November 2007 report of the Veteran's initial intake visit with the VA mental health service reflects that he had been experiencing insomnia over the prior ten to fifteen years, but had been having worsening insomnia and other problems over the prior four years.  His problems included nightmares, increased anxiety, feeling like screaming and "beating the hell out of them."  He denied current suicidal or homicidal ideation, but had experienced suicidal ideation as recently as the previous month.  He reported that he had retired from the metro bus company at age sixty, after thirty years, and had been working in security for the past ten months.  The report of a December 2007 mental health visit reflects discussion of the Veteran's Vietnam experiences and stressors.  The social worker assigned a diagnosis of prolonged PTSD and a Global Assessment of Functioning (GAF) Score of 50.  In 2008, the co-diagnosis of depression was added, and psychotropic medication was prescribed as well as a sleep aid.  He also stopped working as a security guard due to problems with his Social Security.  

A VA examination for purposes of compensation was conducted in January 2009, to establish the PTSD diagnosis and related psychosocial impairment.  The examiner assigned a diagnosis of PTSD and explained that anxiety, multiple phobias, and depression were all secondary symptoms of PTSD.  A GAF score of 51 was assigned.  The examiner especially noted that the Veteran had no close friends, that he avoided interaction with others and preferred to be isolated, that he had panic attacks a couple of times a week, that he was anxious, depressed, insomniac, and had difficulty focusing.  The examiner also noted that the Veteran had marital problems, financial stress, and an estranged relationship with his youngest daughter.  The Veteran's wife wrote a statement for the examiner.  In the statement, she explained that the Veteran had "gone downhill" over the previous ten years, becoming more isolated, and was unable to show his feelings, and was unable to enjoy life anymore.  With regard to his PTSD stressors, she wrote that she had won a Caribbean cruise as an award, but that he could not bring himself to go with her on a ship in the ocean.  The Veteran, with the assistance of his representative, submitted a statement in which he documented symptoms of PTSD that he believed supported a 70 percent disability rating, providing examples of his occupational and social impairment, his illogical speech, inability to concentrate and follow directions, near-continuous panic, impaired impulse control, spatial disorientation, and difficulty in adapting to stress.  

VA treatment records in 2008 and 2009 reflect several themes.  One was making his situation safer, removing a knife from his bedroom for example, and reminders about the suicide hotline, if needed; another was his continuing conflict with his wife and social estrangement in general; lastly, his continuing difficulty sleeping.  In 2009, he started volunteering at the Vietnam Veterans of America; this had the benefit of increasing his mood, however he had difficulty setting limits and saying "no."  He continued to take prescription medication for PTSD and to aid in sleep, although he reported that the sleep medication did not work for him.  An October 2009 treatment record reflects a GAF score of 45.  

The Veteran underwent a VA examination for purposes of compensation in November 2010.  The examiner felt that his employment status area of functioning was moderately to significantly impaired with no change since his last evaluation, as the Veteran was still not working, but continued to have difficulty getting along with others, low tolerance frustration and conflicts with others.  His marital and family relationship area of functioning was significantly impaired with an increase since his last evaluation, as his wife had threatened to leave, and he admitted having physically bruised her.  The Veteran's social functioning was significantly impaired with little change since the last evaluation, as the Veteran still had no close friends and avoided crowded situations due to his PTSD.  The examiner also felt that the Veteran decreased impulse control since the prior evaluation, and had experienced an increase in suicidal ideation.  He had decreased memory recall and decreased concentration since the prior VA examination.  He continued to experience panic attacks, depression, difficulty with impulse control, and sleep impairment, with little change since the last VA examination.  The examiner assigned a GAF Score of 45, noting that the Veteran had experienced an overall increase in PTSD symptomatology since the last examination.

During the May 2011 hearing on appeal, the Veteran testified as to one of his recent suicide plans, his violence against his wife, and his frequent hallucinations during which he talks with his former commander, who was killed by a missile in Vietnam.  Both he and his wife expressed their certainty that he would be unable to maintain employment.

In June 2011, the Veteran submitted a statement from his treating psychiatrist in which he noted that the Veteran had a multitude of PTSD symptoms, including reoccurrence through nightmares, intrusive thoughts, images, and flashbacks.  He avoided crowds, strangers, and unfamiliar settings.  He had hyperarousal through paranoia, increased irritability, outbursts of anger and extreme rage, difficulty with interpersonal relationship and with authority.  He also noted that the Veteran had exhibited thoughts of suicide and homicide in the past when his PTSD was triggered or when burdened with a life stressor or stressors.  He concluded the statement by rendering the opinion that the Veteran was unemployable due to the severity of his PTSD symptoms.  

Upon longitudinal review of the evidence pertaining to the Veteran's level of functional impairment due to PTSD between November 2007 and the present, the Board concludes that the evidence supports the award of a 70 percent disability rating for the entire time period at issue.  In reaching this decision, the Board notes the severity and multitude of his PTSD symptoms throughout the time period at issue, and also notes that except for one GAF score of 51, the remainder of his assigned GAF scores are between 45 and 50.  The assignment of GAF scores between 41 and 50 represents the assessments of mental health professionals that the veteran has "serious symptoms or any serious impairment in social, occupational, or school functioning."  The examples provided for "serious symptoms" are suicidal ideation, severe obsessional rituals, and frequent shoplifting; while the examples of any serious impairment in social, occupational, or school functioning are having no friends and being unable to keep a job.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV).

In applying the provisions of the General Rating Formula for Mental Disorders, the Board finds that the Veteran's PTSD causes impairment both occupationally and socially, with deficiencies in most areas, including impaired impulse control, difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships.  His inability to sleep soundly despite strong sleep medication is a significant symptom as well.  Despite regular treatment and counseling, the Veteran has not managed much improvement in these critical areas, and in fact, has decreased functioning in several areas as noted by the November 2010 VA examiner.  The level of severity represented by the symptoms is more nearly approximate to the criteria for a 70 percent disability rating.  Mauerhan.  In short, no basis for a staged rating during the period of time at issue is found upon thorough review of the medical evidence, to include the statements of the Veteran's wife and the Veteran himself.  

At the same time, however, the Board holds that the Veteran's functional impairment due to PTSD does not rise to the level of severity contemplated for the assignment of a 100 percent schedular disability rating.  Although his overall impairment is severe, he does not demonstrate total occupational and social impairment within the definition of the General Rating Formula for Mental Disorders.  Furthermore, his testimony at the hearing demonstrated that while he is severely impaired, he does not have symptoms such as gross impairment in communication, grossly inappropriate behavior, disorientation to time or place, or the level of total impairment required for the award of a 100 percent schedular disability rating.  The preponderance of the evidence is therefore against the award of a disability rating greater than 70 percent for PTSD, throughout the time period at issue.  

As noted above, however, part and parcel to the claim for an increased rating is whether a total rating based on individual unemployability is warranted as a result of that disability.  Rice.  Having granted a 70 percent disability rating for this sole disability herein, the Veteran meets the schedular criteria set forth in 38 C.F.R. § 4.16.  Given the clear and persuasive opinion provided by the Veteran's treating psychiatrist, and the other evidence of record reflecting the severity of the Veteran's PTSD symptoms, especially his problems with authority and cooperating with others, the Board finds that he is rendered unemployable due to his PTSD symptoms, warranting the award of a total disability rating based on individual unemployability.  

One of the absolute requirements for the award of a total disability rating based upon unemployability, however, is that the Veteran must be in fact, not substantially and gainfully employed.  Thus, in assigning the effective date for this benefit, it is anticipated that the RO, with the Veteran's assistance, will identify the date of termination of the Veteran's security job he took after his retirement from the metro bus authority.  

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for skin cancer is denied.

Service connection for impaired glucose tolerance and/or diabetes mellitus is denied.

Service connection for hypertension is denied.

A disability rating of 70 percent for PTSD from November 2007 to the present, is granted, subject to the laws and regulations governing the award of monetary benefits.

A total disability rating based upon individual unemployability due to service-connected disability is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

During the May 2011 hearing, the Veteran testified as to how he injured his back during service.  He "was walking up the flight deck with 80 pounds of chains and turnbuckles on my back, getting ready to launch, and had an F-8 turn in front of me and I had several choices, either get blown into-back into a moving prop(ellor), get blown off the side, which with 80 pounds on my back, I would have just weight, you know, straight down, or go down on my knees and kind of hang on, and I chose going down on my knees and kind of hanging on there."  He also testified that he believes he has had back problems stemming from this incident ever since.  

The Veteran's story is not corroborated in his service treatment records; however, it is not inconsistent with his responsibilities and circumstances during service, and there is nothing in the remainder of the record which would tend to indicate this story is less than credible.  Therefore, for purposes of this decision, the Board accepts that the incident in service occurred exactly as the Veteran reports it.  However, as a layperson with no particular medical expertise, the Veteran is not competent to render an authoritative opinion that this episode caused any permanent disability which is manifested to this day.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, upon remand, medical opinion should be obtained to identify whether the Veteran has any current back disability which is likely to have been caused by the incident the Veteran described during the May 2011 hearing.  

Furthermore, although the record contains the Veteran's own report of having back problems, in addition to his own and his wife's testimony as to his current back problems, there is no medical evidence contained in the file reflecting a current diagnosis and no medical evidence of a nexus to the reported incident in service.  Therefore, upon remand, the Veteran should be provided with a VA orthopedic examination for the purpose of clarifying the nature of his current disability and of identifying a nexus to service.

During the hearing, the Veteran reported seeking medical treatment for his back problems shortly after his discharge from service.  However, he also indicated that he would have no idea how to contact those doctors anymore.  Obviously, records reflecting the nature of his complaints so soon after the in-service injury would be highly probative of his claim for service connection.  The VA has a duty to assist him with this endeavor, however, if he can provide enough information to identify and locate any existing medical records pertaining to the condition of his back in the 1970s.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, if he decides to attempt to obtain these records, he is advised to work with his representative to complete the necessary release of information forms, so that VA can request all pertinent, or potentially pertinent, records on his behalf.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with the appropriate release of information forms to allow VA to request medical records pertaining to his back, if he is able to recall enough information to identify and locate any existing medical records.  If the Veteran completes the forms and provides sufficient information, the RO should request all pertinent medical evidence pertaining to the condition of the Veteran's back after service from the appropriate physicians and/or medical records repositories.  

2.  The Veteran should be afforded a VA orthopedic examination to identify all current back disability and to render an informed opinion as to whether any currently-shown back disability is more, less, or equally likely to have been caused by the injury described by the Veteran.  The examiner is advised that the Veteran is competent to report his symptoms and history, and the examiner should render an opinion based upon the assumption that the injury in service occurred as the Veteran described.  It is the medical linkage which is outside the purview of the Board.  The claims folder should be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The complete rationale for all opinions expressed should be fully explained.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


